

INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”) is made by and
between INC Research Holdings, Inc., a Delaware corporation (the “Company”), and
Name of Employee (the “Participant”), effective as of INSERT EFFECTIVE DATE OF
GRANT (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan (as the same may be amended and/or amended and restated from time
to time, the “Plan”), which Plan is incorporated herein by reference and made a
part of this Agreement, and capitalized terms not otherwise defined in this
Agreement will have the meanings ascribed to those terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Restricted Stock Units payable in shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in the Plan and this
Agreement.
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Units. The Company has granted to the Participant,
effective as of the Date of Grant, XXXX Restricted Stock Units, on the terms and
conditions set forth in the Plan and this Agreement, subject to adjustment as
set forth in the Plan (the “RSUs”).

2.
Vesting of RSUs. Subject to the terms and conditions set forth in the Plan and
this Agreement, the RSUs will vest as follows:

(a)
General. Except as otherwise provided in Sections 2(b) and 4, the RSUs will vest
in equal annual installments of ____% of the Shares over a ____-year period on
each anniversary of the Date of Grant, subject to the Participant’s continued
Service through each applicable vesting date.

(b)
Involuntary Termination in connection with Change in Control.



(i)    The RSUs will become fully vested immediately upon the Participant’s
termination of Service in the event that (A) the Participant’s Service is
terminated by the Company for any reason other than Cause, death or Disability
or (B) the Participant resigns for Good Reason, in each case, at the time of, or
during the period commencing the date three (3) months prior to a Change in
Control and ending twenty-four (24) months following such Change in Control, the
consummation of a Change in Control occurring after the Date of Grant.







--------------------------------------------------------------------------------




(ii)    As used in this Agreement, “Cause,” “Change in Control,” and “Good
Reason” shall have the meanings ascribed to such terms in the INC Research
Holdings, Inc. Executive Severance Plan (the “Severance Plan”).
(iii)    This Section 2(b) shall be interpreted consistently with the provisions
of the Severance Plan to give effect to the benefits intended to be provided
under the Severance Plan. Further, the vesting acceleration benefits provided
under this Section 2(b) shall be subject to the conditions set forth in the
Severance Plan.
(iv)    Any vesting acceleration provisions contemplated under this Section 2(b)
shall be subject to the limitations provided in Section 5.5 of the Plan.
3.
Settlement of RSUs Upon Vesting.

Settlement in Stock. RSUs vested as described in Section 2 above will be settled
by delivering to Participant a number of Shares equal to the number of vested
RSUs on the date on which the RSUs vest; provided that RSUs that vest pursuant
to Section 2(b) shall be settled as provided in the Severance Plan.
(a)
Book-­Entry Registration of the Shares; Delivery of Shares. As soon as practical
after the RSUs vest pursuant to Section 2, the Company will issue the Shares
payable pursuant to this Agreement by registering such Shares with the Company’s
transfer agent (or another custodian selected by the Company) in book-­entry
form in the Participant’s name; provided that RSUs that vest pursuant to Section
2(b) shall be settled within the period and subject to the conditions provided
in the Severance Plan. In any case, the Company may provide a reasonable delay
in the issuance or delivery of the Shares to address Tax­-Related Items,
withholding, and other administrative matters. Neither the Company nor the
Committee will be liable to the Participant or any other Person for damages
relating to any delays in issuing the Shares or any mistakes or errors in the
issuance of the Shares.

(b)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the RSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.

(c)
Withholding Requirements. In connection with the delivery of Shares as described
in Section 3(b) above, the Participant agrees to make adequate arrangements
satisfactory to the Company to meet the minimum statutory amount necessary to
satisfy any applicable federal, state and local taxes, domestic or foreign,
required by law or regulation to be withheld by one or a combination of the
following: (1) cash payment by the Participant to the Company prior to the day
of vesting of an amount that the Company will apply to the required withholding;
(2) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf); (3)
withholding from the Participant’s wages or other cash compensation paid to the



2
 

--------------------------------------------------------------------------------




Participant by the Company; or (4) to the extent allowed by the Company in its
discretion, withholding of Shares that would otherwise be delivered as described
in Section 3(b) above. For the purposes of alternative (4) above, any Shares
withheld shall be credited for purposes of the withholding requirements at the
Fair Market Value of the Shares on the date that the tax withholding is
determined. In the absence of an arrangement by the Participant that is
acceptable to the Company for payment of withholding obligations, the Company at
its discretion shall establish the method of withholding from alternatives (2)
through (4) above and if no election is made by the Participant, the Company may
elect a mandatory sale arranged by the Company pursuant to Section 3(d)(2) above
as the default method of withholding. Notwithstanding the preceding provisions
of this Section 3(d), if the Participant is an officer of the Company who is
subject to Section 16 of the Exchange Act as designated by the Board, then the
Committee (as constituted in accordance with Rule 16b-3 under the Exchange Act)
shall establish the method of withholding from alternatives (2) through (4)
above.
4.
Forfeiture. Notwithstanding the Change in Control vesting as stated in Section
2(b) above, any unvested RSUs will be forfeited immediately, automatically and
without consideration upon a termination of the Participant’s Service for any
reason. Without limiting the generality of the foregoing, the RSUs and the
Shares (and any resulting proceeds) will continue to be subject to Section 13 of
the Plan.

5.
Adjustment to RSUs. In the event of any change with respect to the outstanding
shares of Common Stock contemplated by Section 4.5 of the Plan, the RSUs may be
adjusted in accordance with Section 4.5 of the Plan.

6.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

7.
Miscellaneous Provisions

(a)
Securities Laws Requirements. No Shares will be issued or transferred pursuant
to this Agreement unless and until all then applicable requirements imposed by
federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any exchanges upon which the
Shares may be listed, have been fully met. As a condition precedent to the
issuance of Shares pursuant to this Agreement, the Company may require the
Participant to take any reasonable action to meet those requirements. The
Committee may impose such conditions on any Shares issuable pursuant to this
Agreement as it may deem advisable, including, without limitation, restrictions
under the Securities Act of 1933, as amended, under the requirements of any
exchange upon which shares of the same class are then listed and under any blue
sky or other securities laws applicable to those Shares.



3
 

--------------------------------------------------------------------------------




(b)
Non-­Transferability. The RSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
shares of Common Stock delivered hereunder will be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, any applicable
federal or state laws and any agreement with, or policy of, the Company or the
Committee to which the Participant is a party or subject, and the Committee may
cause orders or designations to be placed upon any certificate(s) or other
document(s) delivered to the Participant, or on the books and records of the
Company’s transfer agent, to make appropriate reference to such restrictions.

(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.

(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.

(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(f)
Waiver. No waiver of any breach or condition of this Agreement will be deemed to
be a waiver of any other or subsequent breach or condition whether of like or
different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),



4
 

--------------------------------------------------------------------------------




distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.
(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this Agreement to the substantive law of another jurisdiction. The Participant
and each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Court, (ii)
waives any objection to laying venue in any such proceeding in the Chosen Court,
(iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action will be effective
if notice is given in accordance with this Agreement.

(k)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(l)
IRC Section 409A. Anything in this Agreement to the contrary notwithstanding, no
RSUs that are settled as a result of the Participant’s termination of employment
under Section 2(b) hereof that are non-qualified deferred compensation subject
to Section 409A of the Code shall be settled unless the Participant experiences
a “separation from service,” within the meaning of the Code (“Separation from
Service”) or, in the case of a settlement event that is made upon a Change in
Control, the Change in Control is a “change in control event” (within the
meaning of the Treasury Regulations promulgated under Section 409A of the Code
(“409A CIC Event”).  Any such RSUs that are non-qualified deferred compensation



5
 

--------------------------------------------------------------------------------




subject to Section 409A, shall be settled, as applicable, within 60 days of the
Separation from Service or 409A CIC Event, provided that if the Change in
Control is not a 409A CIC Event, the RSUs shall be settled on the 120th day
following the Separation from Service. If the Participant is a “specified
employee” within the meaning of Section 409A of the Code as of the date of the
Separation from Service (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), any RSUs
that are non-qualified deferred compensation that are payable upon a Separation
from Service shall instead be settled on the first business day that is after
the earlier of (i) the date that is six months following the date of the
Participant’s Separation from Service or (ii) the date of the Participant’s
death, to the extent such delayed payment is otherwise required in order to
avoid a prohibited distribution under Section 409A(a)(2) of the Code, or any
successor provision thereto.
(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions of the Plan and this Agreement, and accepts the RSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.

[Signature page follows.]




6
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company and the Participant have executed this Stock
RSUs Award Agreement as of the date first written above.


PARTICIPANT                    INC RESEARCH HOLDINGS, INC.




By:    /s/____________________________
Name: ______________________________
Title:    Chief Executive Officer




[Electronic Signature]                 
______________________________            
Participant Signature                    
Name: [Participant Name]
Acceptance Date: [Acceptance Date]




[Signature Page – Restricted Stock Unit Award Agreement]